COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00455-CR
                            NO. 02-15-00456-CR


DERRICK LAMONT WHITE                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1417156D, 1417157D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     In three points, Appellant Derrick Lamont White appeals his convictions for

misdemeanor deadly conduct and unlawful possession of a firearm. See Tex.

Penal Code Ann. §§ 22.05(a), 46.04(a) (West 2011). We affirm.




     1
      See Tex. R. App. P. 47.4.
                                   Background

      On June 6, 2015, Emmanuel Delgadillo and his girlfriend drove to his

uncle’s house in south Fort Worth to attend a high school graduation celebration.

When he arrived, Delgadillo parked his pickup in front of Appellant’s house,

which was located directly across the street from Delgadillo’s uncle’s house. As

Delgadillo exited his pickup, Appellant, who was sitting on the front porch of his

house, told Delgadillo to move his vehicle.

      When Delgadillo asked why, Appellant responded, “This is my f*****g

property.” After Delgadillo replied that the street was public property, Appellant

retreated inside his house and emerged seconds later carrying a gun. As he

walked toward Delgadillo, he loaded the magazine for the gun and said, “One by

one.” Delgadillo hastily returned to his pickup and moved it.

      According to Delgadillo, he felt the situation was serious and he felt that

Appellant had used the gun to threaten him with imminent bodily injury. He also

feared for the safety of his family and the neighbors. After Delgadillo arrived

safely in his uncle’s backyard, Delgadillo called 9-1-1.

      When Officers Allison Milner2 and Cooper Madigan of the Fort Worth

Police Department (FWPD) arrived on the scene, Appellant was sitting in front of

his house with an open beer bottle. As soon as Appellant saw Officer Milner


      2
       Officer Milner was wearing a body camera that recorded her interactions
with Appellant, Appellant’s wife, Delgadillo, and the other witnesses present. The
video recording was admitted into evidence and played for the jury.


                                         2
approaching, he moved his left hand behind the pillar of the porch.        Officer

Madigan, who had approached the porch from the side, saw that there was a gun

behind the pillar, so he drew his own weapon and pointed it at Appellant. Officer

Madigan then took possession of Appellant’s gun while Officer Milner gathered

basic information from Appellant, including his name and birthdate. After Officer

Milner input this information into her patrol vehicle’s computer, she determined

that Appellant was a convicted felon.

      After speaking with Appellant, Delgadillo, and his family members, Officer

Milner placed Appellant under arrest.3 While Officer Milner escorted Appellant to

her patrol car in handcuffs, Appellant yelled across the street to Delgadillo and

his family members, “You’re scared as a m*****f****r” and “Y’all gonna see me

again.”

      Appellant was charged with aggravated assault with a deadly weapon and

unlawful possession of a firearm. Each charge included a repeat offender notice

based on a prior conviction for possession of a controlled substance. The jury

found Appellant guilty of unlawful possession of a firearm and the lesser-included

offense of misdemeanor deadly conduct. He was sentenced by the trial court to

one year of confinement on the deadly conduct conviction and twelve years’

confinement on the unlawful possession conviction.

      3
      When Officer Milner turned to walk across the street and speak to
Delgadillo, the video depicts Appellant making a hand gesture that Officer Milner
recognized as symbolizing a vagina and interpreted as Appellant calling
Delgadillo a “pussy.”


                                        3
                                     Discussion

      Appellant brings three points on appeal. In his first point, Appellant argues

that the trial court did not provide his counsel an opportunity to object to the

proposed jury charge. In his second point, Appellant argues that the trial court

improperly commented on the evidence by including an instruction on voluntary

intoxication. And in his final point, Appellant argues that the trial court erred by

sentencing Appellant as a repeat offender because his prior conviction was not

final prior to each element of the offense of conviction in this case.

I. Opportunity to object to jury charge

      The record reflects that at the conclusion of the testimony of the State’s

final witness, Appellant’s counsel moved for an instructed verdict on the

aggravated assault charge. The trial court denied Appellant’s motion and then

began to discuss the jury charge with the attorneys. During that brief discussion,

the State identified an error in the proposed charge relating to the instruction of

unlawful possession of a firearm, and the trial court paused the proceedings in

order to correct the instruction. Shortly thereafter, the jury was brought back into

the courtroom, and the State and Appellant both rested and closed. The trial

court then read the jury charge aloud.

      At no point did Appellant’s counsel raise an objection, request an

opportunity to raise an objection, or object to the refusal of the trial court to permit

him to raise any objection to the court’s charge. By failing to object or otherwise

alert the trial court to his desire to object to the proposed jury charge, Appellant


                                           4
has forfeited his right to complain on review.      See Tex. R. App. P. 33.1(a);

Compare Khempecth v. State, No. 05-03-00426-CR, 2004 WL 2580178, at *2

(Tex. App.—Dallas Nov. 15, 2004, no pet.) (not designated for publication)

(holding appellant failed to preserve argument that the trial court did not allow her

an opportunity to object to the jury charge where she never objected during trial),

and Motley v. State, No. A14-93-00478-CR, 1995 WL 227931, at *1 (Tex. App.—

Houston [14th Dist.] Apr. 13, 1995, pet. ref’d) (op. on reh’g, not designated for

publication) (holding appellant failed to preserve objection to trial court’s alleged

failure to allow a reasonable time to review the charge), with Bright v. State, 516
S.W.2d 193, 194 (Tex. Crim. App. 1974) (holding trial court abused its discretion

in not allowing defendant time to submit written objections to the jury charge

where the defendant had objected to the trial court’s refusal to allow such time).

We overrule Appellant’s first point.

II. Instruction regarding voluntary intoxication.

      Appellant argues in his second point that the trial court improperly

commented on the evidence by instructing the jury on voluntary intoxication

because, according to Appellant, there was no evidence to support the

submission.   Specifically, the jury charge included an instruction that tracked

penal code section 8.04(a), stating, “You are instructed that voluntary intoxication

is not a defense to the commission of a criminal offense.” Tex. Penal Code Ann.

§ 8.04(a) (West 2011).




                                         5
      “[A]ll alleged jury-charge error must be considered on appellate review

regardless of preservation in the trial court.” Kirsch v. State, 357 S.W.3d 645,

649 (Tex. Crim. App. 2012). In our review of a jury charge, we first determine

whether error occurred; if error did not occur, our analysis ends. Id.

      The trial court must charge the jury “fully and affirmatively on the law

applicable to every issue raised by the evidence, whether such evidence be

produced by the [S]tate or the defense and whether it be strong or feeble,

unimpeached, or contradicted.” Kibbe v. State, 112 S.W.2d 733, 734 (Tex. Crim.

App. 1938). Thus, the inquiry before us is whether the evidence adduced at trial

raised the issue of Appellant’s voluntary intoxication so as to warrant an

instruction. See Taylor v. State, 856 S.W.2d 459, 471 (Tex. App.—Houston [1st

Dist.] 1993), aff’d by Taylor v. State, 885 S.W.2d 154 (Tex. Crim. App. 1994).

      In response to cross-examination by Appellant’s counsel, Officer Madigan

testified that there was a beer on the porch in front of Appellant when he and

Officer Milner arrived. And when asked by Appellant’s counsel, “Did it look like

he maybe had—had a couple of drinks that day?” Officer Madigan responded, “I

believe so.” Officer Milner also testified that she observed an open beer bottle

directly in front of Appellant when she arrived. That beer can be seen on the

video recorded by Officer Milner’s body camera when she arrived on the scene

and asked Appellant, “You drinking beer?” Appellant’s counsel later relied on

this evidence in his closing argument when he argued, “What he was doing out




                                         6
there was silly and was stupid. Okay? Yeah, he probably had a few drinks, but

that does not mean that he intended to kill anyone out there.”

      Additionally, as Officer Milner was leading Appellant to the patrol car, she

asked Appellant if he had been smoking marijuana that day.             Officer Milner

testified at trial that her question was prompted by the fact that she could “smell it

on him.” She also testified that Officer Madigan later found a joint on the front

porch where Appellant had been sitting.

      The court of criminal appeals has held that “if there is evidence from any

source that might lead a jury to conclude that the defendant’s intoxication

somehow excused his actions, an instruction is appropriate.” Taylor, 885 S.W.2d

at 158. Taylor acknowledges that such an instruction is proper even where the

evidence is “slight.” Id. The evidence in this case, combined with Appellant’s

reliance on that evidence during final argument in an attempt to explain or

excuse his behavior, is sufficient to warrant an instruction on voluntary

intoxication under section 8.04(a). See Taylor, 885 S.W.2d at 158 (holding that

intoxication instruction was warranted even though defendant had not relied on

evidence of marijuana use to excuse her actions); Hartwell v. State, 476 S.W.3d
523, 539 (Tex. App.—Corpus Christi 2016, pet. ref’d) (holding intoxication

instruction was warranted based on Appellant’s admissions to drinking on the

night of the incident and despite his statement that he was not “that impaired”);

Whipple v. State, 281 S.W.3d 482, 502 (Tex. App.—El Paso 2008, pet. ref’d)

(holding intoxication instruction was warranted where Appellant stated she had


                                          7
drunk “too much” just prior to shooting she claimed was accidental).           We

therefore overrule Appellant’s second point.

III. Repeat offender enhancement

      In his final point, Appellant argues that the trial court erred in sentencing

him as a repeat offender because the prior conviction used to enhance the

conviction was not final prior as to each element of the offense of conviction of

unlawful possession of a firearm.

      Appellant had two prior felony convictions, both bearing the same date of

conviction. Appellant was charged with unlawful possession of a firearm based

on the December 4, 2007 felony conviction for possession of a controlled

substance of one gram or more of methamphetamine.            The repeat offender

notice included in the indictment alleged that Appellant had also been convicted

of felony possession of a controlled substance of between four and 200 grams of

cocaine on December 4, 2007. Appellant pleaded true to the repeat offender

enhancement.4

      Penal code section 46.04 provides that a person who has been convicted

of a felony commits an offense if he possesses a firearm “after conviction and


      4
        Appellant argues that his plea of true is not fatal because the indictment
was defective on its face and could not support the enhancement of Appellant’s
sentence. See Ex parte Rich, 194 S.W.3d 508, 512–13 (Tex. Crim. App. 2006)
(holding applicant did not forfeit claim to challenge illegal sentence by pleading
true to the enhancement paragraphs where the record affirmatively reflects that
the enhancement is itself improper). The State does not dispute this statement
of the law.


                                        8
before the fifth anniversary of the person’s release from confinement following

conviction of the felony or the person’s release from supervision under

community supervision, parole, or mandatory supervision, whichever date is

later.” Tex. Penal Code Ann. § 46.04(a)(1) (West 2011). Appellant argues that

the date of the conviction for possession of methamphetamine—as the

underlying felony conviction—is an essential element of the charge for unlawful

possession of a firearm, and any felony used for repeat offender enhancement

must pre-date the conviction for possession of methamphetamine. 5 Appellant

admits in his brief that this argument is novel and not supported by existing case

law.




       In his brief Appellant states, as the premise of his argument, that “(i)n
       5

order to prove the offense of [f]elon in [p]ossession, the state was required to
prove, as an essential element, that Appellant had the felony conviction from
December 4th, 2007.” He then argues that

       [in] order to validly enhance this offense, the state must then prove,
       as they alleged in the indictment, that prior to this offense,
       including each of its essential elements, Appellant was finally
       convicted of the repetition felony alleged. Because an essential
       element of the [f]elon in [p]ossession charge was the December 4th,
       2007 conviction, the state would have to prove that prior to that date
       he had a final felony conviction.

Thus, he argues that

       [t]he instant repetition paragraph was improper because the offense
       alleged as a prior felony was not prior to the essential element of the
       date of conviction of the underlying offense . . . [t]hus, the repetition
       count, on its face, was defective and could not support the
       enhancement of Appellant’s sentence.


                                          9
       Appellant bases his argument upon a faulty premise.         As the court of

criminal appeals has held, the date of the underlying conviction is not an

essential element of the crime of unlawful possession of a firearm.         State v.

Mason, 980 S.W.2d 635, 641 (Tex. Crim. App. 1998). In Mason, the court of

criminal appeals held that the Legislature did not intend for the date of the prior

conviction to be considered an element of section 46.04, but rather only the

defendant’s status as a felon is an element of section 46.04. Id. Because the

date of the underlying conviction is not an essential element of the crime of

unlawful possession of a firearm, any analysis that is based upon a premise to

the contrary must also fail. For that reason, we overrule Appellant’s third point.

                                   Conclusion

       Having overruled Appellant’s three points, we affirm the judgment of the

trial court.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 17, 2016




                                         10